UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6630



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL HILL, a/k/a Saleet,       a/k/a   Steve
Philip, a/k/a Junito Tomilson,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-96-42-F, CA-97-73-7-F)


Submitted:   July 2, 1998                   Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Hill, Appellant Pro Se.    John Samuel Bowler, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Hill seeks to appeal the district court’s orders de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998), and denying his motion for reconsideration. We have reviewed

the record and the district court’s opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. Hill, Nos. CR-96-42-F; CA-97-73-7-F (E.D.N.C. July 17,

1997; Jan. 23, 1998; Mar. 11, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2